DETAILED ACTION

This office action is a response to the amendment filed on 4/8/2021. Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment and remarks filed on 4/8/2021 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for detecting Synchronization Signal/Physical Broadcast channel (SS/PBCH) block comprising a demodulation reference signal (DMRS). A SS/PBCH block index is obtained from one of the DMRS or the PBCH payload. A cyclic rotation indication is obtained from the DMRS, the SS, or the PBCH payload; and a time gap is obtained from one of the DMRS of the PBCH payload. Frame timing is determined based on the cyclic rotation indicator, the SS/PBCH block index and the time gap. The method allows better power allocation in wireless communication network. 
Prior art reference Chen discloses a method for receiving configuration information from a base station and performing a mobility measurement on SS/PBCH blocks. However, Chen does not disclose the features of obtaining a cyclic rotation indicator from the DMRS, SS or the PBCH payload. 

Prior art reference Tsai discloses a method for receiving SS/PBCH blocks whose indices are indicated in a cyclic-wrapped order subject to a result of listen before talk (LBT) in a new radio unlicensed spectrum. 
However, prior art on record does not disclose the features of determining that the cyclic rotation indicator indicates an on state and obtaining a time gap from the DMRS or the PBCH payload; and determining frame timing based on cyclic rotation indicator, SS/PBCH index and time gap. Prior art on record also does not disclose the features of determining that the cyclic rotation indicator is in an off state, and determining frame timing based on the SS/PBCH block index and cyclic rotation indicator indicating an off state.
 Claims 1, 11 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of determining that the cyclic indicator indicates an on state and obtaining a time gap from one of the DMRS or the PBCH payload; and determining frame timing based on the cyclic rotation indicator, the SS/PBCH block index and the time gap; in combination with all other limitations in the claims as defined by the Applicant.
Claims 19 and its dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the features of determining that the cyclic rotation indicator indicates an off state; and determining frame timing based on the SS/PBCH block index based on determining that the cyclic rotation indicator indicates the off state; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414